Citation Nr: 0333690	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-08 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served an active duty from September 1977 to 
September 1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) in which veteran's claims of entitlement 
to service connection for headaches and major depressive 
disorder were denied.  In his December 2001 Notice Of 
Disagreement the veteran notify the RO that he moved two 
Colorado Springs, Colorado.


REMAND

At the May 2003 Travel Board Hearing the veteran agreed that 
the issues on appeal were entitlement service connection for 
migraine headache and major depressive disorder.  

The October 2002 VA examiner stated that the veteran's 
medical records were not available at the time of the 
examination.  The VA psychiatric examiner did not indicate 
that the claims folder had been reviewed.  An examination 
should include a review of "the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  See Green v. Derwinski, 1 
Vet. App. 121 (1991), which required that the records of 
prior treatment be taken into account at the time of an 
evaluation.  Although the VA examined the veteran in October 
2002 the examiners did not provide opinions as to as to the 
etiology or likely onset of any migraine headaches or major 
depressive disorder.  The VA examiners did not opine as to 
whether it was at least as likely as not that the veteran's 
migraine headaches or major depressive disorder were incurred 
in or aggravated during service.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).

The Board observes that, in letters dated in March 2001 and 
August 2002, the veteran was advised of the information and 
evidence necessary to substantiate the claim, as well as the 
division of development responsibilities between the veteran 
and VA.  However, in the letter dated in March 2001 the RO 
wrote that if there was any additional information which the 
appellant felt was relevant to the claim to submit such 
evidence by July 2001.  In the August 2002 to letter the RO 
indicated for the veteran to submit the evidence as soon as 
possible but not later than 30 days from the date of this 
letter.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  Therefore, a remand is 
needed for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Appropriate action at the 
RO level is required to provide proper VCAA notice.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations.  
Send the claims folder to the examiners 
for review.  

4.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA examiners are requested 
to render opinions as to whether it is at 
least as likely as not that any current 
migraine headache disability or major 
depressive disorder was incurred in or 
aggravated during service.  The VA 
examiners are requested to indicate in 
the examination reports that the claims 
file has been reviewed.  All indicated 
special studies deemed necessary must be 
accomplished.  The VA examiners are 
requested to provide a complete rationale 
for all conclusions reached and opinions 
expressed.

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

